341 S.W.3d 191 (2011)
Vincent HOOKER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95286.
Missouri Court of Appeals, Eastern District, Division Two.
May 10, 2011.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Vincent Hooker (hereinafter, "Movant") appeals from the denial of his Rule 29.15 post-conviction motion without an evidentiary hearing. Movant was convicted of one count of first degree robbery. Section 569.020 RSMo (2000), and one count of armed criminal action, Section 571.015 RSMo (2000). Movant was sentenced to two terms of twenty years' imprisonment, to run concurrently. Movant's convictions were affirmed on direct appeal. State v. Hooker, 284 S.W.3d 782 (Mo.App. E.D. 2009). Movant raises one point on appeal, arguing he received ineffective assistance of appellate counsel when counsel failed to challenge the victim's identification testimony on direct appeal.
*192 We have reviewed the briefs of the parties, the legal file and transcript, and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).